DETAILED ACTION
RCE

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 11/09/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Achour (US 2018/0348343) in view of CWIK (US 2018/0254547), and further in view of Knutson (2021/0055110).
Referring to claim 1, Achour discloses a sensor fusion scanning system (FIG. 12-14 and Par. 17, 35 and 103, “sensor fusion module”), comprising:
a sensor scanning mobile platform comprising a beam steering radar sensor (FIG. 1 and FIG. 3, Par. 33, “iMTM antenna structure 106 to generate RF beams”, “other parameters of the beams and controls the iMTM array structure 106 to achieve beam steering in various directions”. Also Fig. 12, iMTM Radar. Note that FIG. 2, 12 and 14 provide the mobile platform for scanning objects in the proximity by the sensors shown in at least figure 12) and one or more auxiliary sensors (FIG. 12, “Infrastructure Sensors”, “Environmental Sensors”, “Operational Sensors”), the sensor scanning mobile platform configured to scan a wireless environment (FIG. 12-14 and FIG. 2-3, Par. 78, “identify targets in the vehicle's path and surrounding environment. For example, when a target is moving slowly and outside of a road line, it is likely that the target may be a pedestrian, animal, cyclist, and so on. Similarly, when a target is moving at a high speed, but lower than the average speed of other vehicles on a highway”. Par. 93, “monitoring the surrounding environment and driving conditions to respond to events”);
a reflectivity engine configured to generate a reflectivity representation of the wireless environment based on radar data from the beam steering radar sensor (Par. 30, lines 1-5, “The RF beams reflect off of targets in the vehicle's path and surrounding environment and the RF reflections are received by the transceiver module 108. Radar data from the received RF beams is provided to the iMTM interface module 104 for target detection and identification”. Par. 94, “steerable beams that can focus on one or multiple portions of a 360.degree. FoV of the vehicle. The beams radiated from the iMTM antenna module are reflected back from targets in the vehicle's path and surrounding environment and received and processed by the iMTM radar 1202 to detect and identify the targets.” Note that iMTM radar receives the reflected signals and based on the reflected signals detects and identifies targets. The identification signal is a reflectivity representation of the wireless environment and the iMTM radar must include reflectivity engine to produce such reflectivity representation in order to identify the target);
a sensor fusion processing engine (FIG. 12, FIG. 14 and Par. 93, “sensor fusion module,”) configured to generate a Three-Dimensional (“3D”) representation of the wireless environment based on the radar data and sensor data from the one or more auxiliary sensors (FIG. 12, 14, Par. Par. 93, “target identification information from iMTM radar system 100 is sent to a sensor fusion module”. Par. 97, “sensor fusion module 1220 optimizes these various functions to provide an approximately comprehensive view of the vehicle and environments”. Par. 103, “the sensor fusion module 1220 configures sensors and controls for operation at 1402. This may be a dynamic step or may be a persistent configuration. When a target is detected by the iMTM radar 1202 (1404), the process 1400 uses that information to calculate or determine specifics relating to the target with respect to the antenna position. The angle of arrival ("AoA") is compared to the transmission angle or is mapped to a subarray in the iMTM antenna structure in iMTM radar 1202 (1406). This information is used to determine the position of the detected target in 2D or 3D space (1408)” ); and 
determine locations for the plurality of signals in the wireless environment based on the reflectivity representation and the 3D representation (Par. 30, 33, “The RF beams reflect off of targets in the vehicle's path and surrounding environment and the RF reflections are received by the transceiver module 108. Radar data from the received RF beams is provided to the iMTM interface module 104 for target detection and identification”, Par. 33, “The target identification and decision module 114 receives the point cloud from the data pre-processing module 112, processes the point cloud to detect and identify targets, and determines the control actions to be performed by the iMTM antenna module 102 based on the detection and identification of such targets. For example, the target identification and decision module 114 may detect a cyclist on the path of the vehicle and direct the iMTM antenna module 102, at the instruction of its antenna controller 110, to focus additional RF beams at a given phase shift and direction within the portion of the FoV corresponding to the cyclist's location”. Note that the reflection from the surrounding environment is received and based on the reflection RF beams are provided and used for target detection and identification. Further, note that the identification is used for determining location).
Achour does not specifically disclose determining geographic locations in the environment for placement of a plurality of the reflectarrays.
In an analogous art, CWIK discloses determining geographic locations in the environment for placement of a plurality of the reflectarrays (Par. 43, “the reflectarray layout can also be designed to account for a varying angle of incidence. The angle of incidence, for example, can vary from the center to the edge of the reflectarray by up to 45°. Note that the design of these reflectarrays is based on the angle of incidence, thus, specific to the environment which influences angle of incidence).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Achour by incorporating the teachings of CWIK and therefore using the environmental factors such as angle of incidence to plan or place the reflectarrays, for the purpose of determining an optimal location to receive signals optimally. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
The above combination is not relied on for disclosing determining locations for placement of a plurality of reflectarrays.
In an analogous art, Knutson discloses determining locations for placement of a plurality of reflectarrays (Par. 6, 22, Claim 1 and claim 9, “ determining, based on information regarding a location of the GNSS satellite that generated the GNSS signal, a current position estimate, and a 3D reflective surface map of surrounding 3D objects”, “generating a 3D reflective surface map, the system comprising: a positioning system that calculates a position estimate”, “a 3D reflective surface map of a surrounding area, wherein the processor system detects erroneous pseudo-ranges based on a current position estimate and corrects erroneous pseudo-ranges based on the 3D reflective surface map, the current position estimate, and satellite location retrieved from the satellite location database”. Note that a 3D reflectice surface map is generated based on rays reflected, thus, the locations of those rays reflected or (reflectarrays) are determined).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of combination by incorporating the teachings of Knutson and therefore using the location of reflectarrays for determining the location of the target. Further, for the purpose of determining the location more accurately. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 2, the combination of Achour/CWIK/Knutson discloses the system of claim 1, wherein the beam steering radar sensor comprises a transmit antenna and a receive antenna each having a metastructure capable of radiating radio frequency (RF) signals in millimeter wave frequencies (Achour, Par. 30, “The RF beams reflect off of targets in the vehicle's path and surrounding environment and the RF reflections are received by the transceiver module 108. Radar data from the received RF beams is provided to the iMTM interface module 104 for target detection and identification”. Par. 94, “steerable beams that can focus on one or multiple portions of a 360.degree. FoV of the vehicle. The beams radiated from the iMTM antenna module are reflected back from targets in the vehicle's path and surrounding environment and received and processed by the iMTM radar 1202 to detect and identify the targets.”). 
Referring to claim 3, the combination of Achour/CWIK/Knutson discloses the system of claim 1, wherein the plurality of reflectarrays comprise a focused metastructure based reflectarray, a portable stackable reflectarray, or a stackable structure having multiple reflectarray layers (Achour, Par. 76, 77, “three stacked convolutional layers from input to output (additional layers may also be included in CNN 902).”). 
Referring to claim 4, the combination of Achour/CWIK/Knutson closes the system of claim 1, wherein the one or more auxiliary sensors comprise a lidar and wherein the sensor data comprise individual point positions of surfaces and objects in the wireless environment measured by the lidar (Achour, FIG. 12, “lidar sensor 1206. ”. Par. 65, “A lidar point cloud has data tuples of the form (x, y, z, B), where x, y, and z, are distance coordinates, and B represents the intensity or brightness at those coordinates”. Par. 90. “Alternatively, CNN 902 and DNN 904 may be first trained with one type of data (e.g., lidar data) and retrained with radar data”).
Referring to claim 5, the combination of Achour/CWIK/Knutson discloses the system of claim 1, wherein the wireless environment comprises Line-of-Sight (“LOS”) areas and Non-Line-of-Sight (“NLOS”) areas (Achour, Par. 66, “targets in the direct view or Line-of-Sight (" LOS") of the radar”).
Referring to claim 6, the combination of Achour/CWIK/Knutson discloses the system of claim 1, wherein generating the reflectivity representation of the wireless environment by the reflectivity engine includes computing reflectivity of surfaces and objects in the wireless environment based on reflected radio frequency (RF) signals in the radar data generated by the beam steering radar sensor (Achour, (Par. 30, lines 1-5, “The RF beams reflect off of targets in the vehicle's path and surrounding environment and the RF reflections are received by the transceiver module 108. Radar data from the received RF beams is provided to the iMTM interface module 104 for target detection and identification”. Par. 94, “steerable beams that can focus on one or multiple portions of a 360.degree. FoV of the vehicle. The beams radiated from the iMTM antenna module are reflected back from targets in the vehicle's path and surrounding environment and received and processed by the iMTM radar 1202 to detect and identify the targets.” Note that iMTM radar receives the reflected signals and based on the reflected signals, which are RF signals and it detects and identifies targets).
Referring to claim 7, the combination of Achour/CWIK/Knutson discloses the system of claim 1, wherein the sensor fusion processing engine comprises one or more neural networks configured to detect and identify one or more reflective objects in the wireless environment (Achour, Par. 75, “iMTM interface module 900 has two neural networks: a deep convolutional neural network ("CNN") in target detection module 902 and a decision network 904. CNN 902 takes in the NLOS-corrected point cloud 906 and provides output data detecting targets, identifying them (e.g., whether a vehicle, pedestrian, cyclist, wall, etc.), their location, velocity, and other identifying information”).
Referring to claim 8, the combination of Achour/CWIK/Knutson discloses the system of claim 1, wherein the sensor scanning mobile platform is deployed autonomously with autopilot instructions to iteratively scan the wireless environment and provide continuous real-time information on distances to reflective objects in the wireless environment (FIG. 12-14, Par. 16, “FIG. 12 is a schematic diagram of an autonomous driving system”. Par. 23, “the systems and method are used in an autonomous driving vehicle to detect and identify targets in the vehicle's path and surrounding environment. The targets may include structural elements in the environment” ).
Claims 9-15 recite features analogous to features of 1 and 3-8 respectively, with the exception, that claim 9-15 is directed to network planning system. However, all the features of claims 9-15 can be found in various forms in the system of claims 1 and 3-8.  Further, the prior art, Achour discloses such network planning in figures 5 and 7.  Thus, claims 9-15 are rejected for the same reasons as set forth above in the rejection of claims 1 and 3-8. 
Claims 16-18 and 20 recite features analogous to features of 1, 5-6 and 8 respectively, with the exception, that claim 16-18 and 20 are directed to a method and claims 1 and 5-6 and 8 are directed to a system, thus, claims 16-18 and 20 are broader. One skilled in the art would be able to derive claims 16-18 and 20 from claims 1 and 5-6 and 8.  Thus, they are rejected for the same reasons as set forth above. 
Allowable Subject Matter

Claim(s) 21 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest the limitations “wherein the reflectarray planning engine is further configured to determine one or more reflectarray designs for the plurality of reflectarrays and wherein the placement of the plurality of reflectarrays provide coverage to a non-line of sight (NLOS) area.”, as in claim 21 along with the limitations of the intermediate and base claims.

Response to Arguments
Applicant’s arguments submitted 11/09/2022 have been fully considered but are moot in view of new grounds of rejection.
Applicant is invited to contact examiner and discus claim amendments during an interview in order to place claims in condition for allowance and thereby expedite prosecution. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/FRED A CASCA/               Primary Examiner, Art Unit 2644